DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites four sensors. It is unclear whether Applicant is claiming additional sensors or referring to four sensors of the set of sensors. 
Claims 1,5,7 recite the limitation "the group".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the measured systemic parameters" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the temporal trends" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vitality index" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the monitored vital signs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the temporal trend" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the vitality index" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the systemic parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10 recites the limitation "the reference tissue" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11-13 recites the limitation "the computation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the specific patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayevsky (USPN 5,916,171-Cited by the Applicant).
Regarding claim 1, Mayevsky discloses a method comprising the steps of: emplacing in an organ of interest in a patient, a set of sensors designed to monitor parameters of the organ of interest, including at least nicotinamide adenine dinucleotide level and at least one parameter from among the group consisting of tissue blood flow, blood hemoglobin, and tissue reflectance, and substantially continuously, computing a vitality index of the organ of interest based at least in part on the parameters monitored by the sensors at the organ of interest; monitoring another point of the patient continuously for a systemic reference, NADH level and at least two parameters from among the group consisting of blood flow, blood hemoglobin, and tissue reflectance, and substantially continuously, computing a systemic vitality index from the measured systemic parameters; monitoring for a divergence in the temporal trend of the vitality index of the organ of interest from the systemic vitality index; and based on the detection of the divergence, raising an alarm to a physician to warn the physician of a change in the patient’s condition. See Examples 2 and 3, Col.8 line 14-Col.12-45. 
Regarding claim 2, Mayevsky discloses the organ of interest is a point in the gastrointestinal tract See Examples 2 and 3, Col.8 line 14-Col.12-45. 
Regarding claim 3, Mayevsky discloses the organ of interest is the urethra; the sensors are mounted in the wall of a urethral catheter. See Examples 2 and 3, Col.8 line 14-Col.12-45. 
Regarding claim 4, Mayevsky discloses the organ of interest is an organ recently transplanted into the patient (See Examples 2 and 3, Col.8 line 14-Col.12-45). 
Regarding claim 5, Mayevsky discloses the sensors for the organ of interest include at least three of four of sensors from the group consisting of nicotinamide adenine dinucleotide, tissue blood flow, blood hemoglobin, and tissue reflectance (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 6, Mayevsky discloses the sensors for the organ of interest include four of sensors, respectively for nicotinamide adenine dinucleotide, tissue blood flow, blood hemoglobin, and tissue reflectance (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 7, Mayevsky discloses monitoring at least two vital signs drawn from the group consisting of pulse rate, temperature, respiration rate, blood pressure, blood level of CO2, and blood pH; computing a vital signs index based on the monitored vital signs; monitoring for a divergence in the temporal trend of the vitality index of the tissue of interest from the vital signs index; and based on the detection of the divergence, raising an alarm to a physician to warn the physician of a change in the patient’s condition (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 8, Mayevsky discloses the systemic parameters are monitored at a highly-conserved tissue (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 9, Mayevsky discloses in which the reference tissue is the brain (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 10, Mayevsky discloses in which the reference tissue is the heart (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 11, Mayevsky discloses in which the computation of vitality index is designed to center on a recognizable reference value, such as 1.0 or 100 (See Examples 2 and 3, Col.8 line 14-Col.12-45). 
Regarding claim 12, Mayevsky discloses in which the computation of vitality index normalized to a steady-state observation of normal function for the specific patient (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 13, Mayevsky discloses, in which the computation of vitality index is normalized across data obtained from many patients’ sensors and accumulated in a database (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Regarding claim 14, Mayevsky discloses, in which the computation of divergence of the organ of interest vitality index from the systemic vitality index is calibrated across data obtained from many patients’ sensors and accumulated in a database (See Examples 2 and 3, Col.8 line 14-Col.12-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791